Case 1:17-cv-11441-PBS Document 209 Filed 05/05/20 Page 1 of 12
                                                                     1




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

 ***************************

 STEPHEN F. CASS,
          Plaintiff

 vs.                                    Case No. 1:17-cv-11441-PBS

 TOWN OF WAYLAND ET AL,
          Defendants

 ***************************


                     TRANSCRIPT OF MOTION HEARING
                 BEFORE THE HONORABLE JENNIFER C. BOAL
                       AT BOSTON, MASSACHUSETTS
                         ON SEPTEMBER 13, 2018


 APPEARANCES:

 For the Plaintiff:
 Benjamin L. Hincks, Esquire
 Kristen S. Scammon, Esquire
 Torres Scammon Hincks & Day, LLP
 35 India Street, 5th Floor
 Boston, Massachusetts 02110
 617-307-4426

 For the Defendants:
 Adam Simms, Esquire
 Pierce Davis & Perritano, LLP
 10 Post Office Square, Suite 1100
 Boston, Massachusetts 02109
 617-350-0950


 Prepared by:    Karen M. Aveyard,
                 Approved Federal Court Transcriber

       -----------------------------------------------------

                           TRANSCRIPTION PLUS
                             1334 ELM STREET
                    LEOMINSTER, MASSACHUSETTS 01453
                             (978) 466-9383
                         k.aveyard@comcast.net
     Case 1:17-cv-11441-PBS Document 209 Filed 05/05/20 Page 2 of 12
                                                                                   2




 1                              P R O C E E D I N G S

 2

 3               THE COURT:    Yes?

 4               MR. HINCKS:    I'll try to measure the tone of my

 5    booming voice, your Honor.

 6               Your Honor, I'll just go right to the basis and cut to

 7    the chase so we can expand from there.

 8               THE COURT:    Yes.   And if you're not speaking, you're

 9    welcome to sit down, the rest of you.        So I leave that up to

10    you, if you want to leave him standing all by himself.              Yeah.

11               MS. SCAMMON:    That sounds like him.

12               (Pause.)

13               THE COURT:    Yes, you're welcome to continue.

14               MR. HINCKS:    Shall I proceed, your Honor?

15               THE COURT:    Yes.

16               MR. HINCKS:    The basis of the motion is a personal

17    conflict that's arisen originally between Mr. Cass and myself,

18    and we believe it requires withdrawal under Rules 1.16 of the

19    Professional Rules of Conduct, (a)(1), and 1.7(a)(2).             Your

20    Honor, this arose in the context of the mediation that was

21    scheduled in the case roughly middle of June.          Two months short

22    of the close of discovery in the case, we met to mediate with

23    Judge Collings.     There were two mediation sessions.           The first

24    session, as is often the case, the parties met in open session.

25    We went back and forth with claims and defenses and underlying
     Case 1:17-cv-11441-PBS Document 209 Filed 05/05/20 Page 3 of 12
                                                                            3




 1    factual detail.     The judge heard a lot about the case.

 2    Breakouts happened and there was some, but very little,

 3    progress made, honestly, in coming to a settlement.

 4               At the end of that session, I believe it was in a

 5    breakout where Ms. Scammon and I were with Judge Collings, he

 6    told us that in his view, my client, Mr. Cass, should seriously

 7    consider, and I'm paraphrasing, of course, a settlement in the

 8    low six figures, and I remember those were his terms.            He

 9    didn't provide a basis for that, but the mediation broke

10    ostensibly for the opportunity to take two additional

11    depositions the parties agreed to take and come back before

12    Judge Collings thereafter, roughly three weeks to a month

13    later, to have a second session.

14               The end of the first session, your Honor, walking back

15    to our offices, I had the opportunity, just with my client, to

16    broach with him the subject of what Judge Collings had

17    recommended, and this was not inconsistent with conversations

18    that we had had preparing for the mediation, in terms of

19    managing expectations and evaluating the case for settlement.

20    I told Mr. Cass what Judge Collings had said and I put some

21    support behind the low six figures, in terms of, you know,

22    urging my client to consider that, and we stopped.           What

23    proceeded what was a very, very emotional moment, and

24    Mr. Cass -- I can get into more specifics in terms of what was

25    actually said because I had made a record of it and it's
     Case 1:17-cv-11441-PBS Document 209 Filed 05/05/20 Page 4 of 12
                                                                             4




 1    certainly imprinted in my mind, but he told me unequivocally

 2    that if the case was resolved at that number, low six figures,

 3    or in this case it was in the $300,000 range, that he would

 4    take his life, that he had taken steps in furtherance of that,

 5    he had written letters, and that he was done.

 6               What preceded, some background that's in my papers and

 7    it's in Mr. Simms's papers, Mr. Cass has been a close friend of

 8    mine for 35 years, and I can get further into my own reaction,

 9    but my immediate reaction to that information, which I took

10    very seriously and I still do, is that my client needed help.

11    He needs counseling and he needs emotional support from friends

12    and family, and professional support.        So we spent some time

13    talking through that and coming up with a plan.          Such as it may

14    be, Mr. Cass met with his brother.

15               So there is a lot of dialogue that followed in that

16    regard and in terms of my concern for his well-being, and I can

17    report on, I guess, some actions that have happened

18    subsequently because this is going back two months at least

19    now, two and a half months.

20               The depositions were taken and we went back to

21    mediation.    There was more progress made on the settlement

22    front, but at the end Judge Collings actually made a

23    recommendation at the number of 300,000; gave the parties the

24    opportunity to respond confidentially.         We declined to settle

25    for reasons that I guess I've already stated.
     Case 1:17-cv-11441-PBS Document 209 Filed 05/05/20 Page 5 of 12
                                                                                 5




 1                There's really two sides to this, your Honor.         There's

 2    a personal side of it for me, and that's the egis of the 1.7,

 3    the personal conflict, notwithstanding the position my client

 4    is in, which I feel greatly for.        Obviously, I'm personally

 5    terrified for his safety.       I've been very anxious.      I've sought

 6    some counseling myself.      Many sleepless nights.      But there's a

 7    professional side of it too, which I think is -- it's at least

 8    as germane, and it's certainly germane to an imputed conflict

 9    to Ms. Scammon and to the firm, which is that as Rule 1.7 says,

10    the conflict, if it creates a significant likelihood of a

11    material limitation in the representation, then under the rules

12    my withdrawal is required.

13                This has impacted -- it did in the midst of the

14    mediation already, I believe, has impacted our ability to

15    advise our client and what we believe is in his best interest,

16    considering the issues and the facts and the law that are at

17    play here, but what looks like a case that is headed for trial,

18    your Honor, it's also an impossible position for counsel to be

19    in where the statements that have been made have been made and

20    the risk of a defense verdict.

21                I guess that's all I'll say for now.       If you have more

22    questions, your Honor.      We believe that Ms. Scammon and I

23    should both be permitted to withdraw.        We believe it's

24    required.    And certainly Mr. Cass, you can question him, but

25    he's been vigorously looking for replacement counsel.            I think
     Case 1:17-cv-11441-PBS Document 209 Filed 05/05/20 Page 6 of 12
                                                                                6




 1    he's made great strides in that regard.         I personally have

 2    spoken to a half a dozen or more interested law firms and I

 3    think even this morning I spoke to one, so he can speak further

 4    to that.    But I'm hopeful that he will find counsel.           He's

 5    going to need time if the motion is allowed to do that, and

 6    counsel, of course, would need time to get up to speed.            I'll

 7    leave that to your Honor and to Judge Saris, not putting the

 8    cart before the horse.

 9               But that's, in a nutshell, the basis of the motion,

10    your Honor.

11               THE COURT:    Alright.   Ms. Scammon, do you wish to add

12    anything or?

13               MS. SCAMMON:    I think Ben pretty much covered it, but,

14    you know, we're similarly situated in that we're partners in

15    our small firm.     I also don't have the personal relationship

16    with Mr. Cass that Mr. Hincks does.        But in sort of thinking

17    through all these issues, which your Honor should know we did

18    struggle with, I thought about what I would do if it was just

19    me, and I feel like I'd be in the same position, that I'd feel

20    like it would compromise my ability to represent a client going

21    forward.    So I just want to add that.

22               THE COURT:    Mr. Cass, I see that you're upset about

23    this as well.     You don't need to say anything, but is there

24    something that you would like to tell the Court?

25               THE PLAINTIFF:    Well, I certainly understand his
     Case 1:17-cv-11441-PBS Document 209 Filed 05/05/20 Page 7 of 12
                                                                                7




 1    situation.    I have been looking very hard every day to find

 2    replacement counsel and the one thing that they all tell me is

 3    they couldn't possibly commit to anything without some kind of

 4    a significant extension, discovery and the guidelines, because

 5    they have to fit it into their schedule.         So that's been the

 6    real challenge with trying to find someone who can take it and

 7    jump right into it.

 8               THE COURT:    I understand that.

 9               I think -- you may be seated.       Based on what you've

10    told me, and also that was germane to the explanation, was part

11    of the settlement discussions, right.        So I think if the --

12    even though I'm the assigned magistrate judge, I would have to

13    recuse myself because now I've heard a little bit about the

14    settlement.

15               So that being said, and I wouldn't usually get

16    involved in this, is the settlement off the table?           I mean, it

17    just seems, given how high the emotions are running, is it --

18    I'm wondering if there might be a way to resolve this.           I mean,

19    I know Judge Collings tried, but he may not have known all of

20    this that was going on.

21               MR. HINCKS:    Your Honor, I think the simplest way to

22    answer that question --

23               THE COURT:    Yeah.

24               MR. HINCKS:    -- is to be direct and say the settlement

25    is off the table.
     Case 1:17-cv-11441-PBS Document 209 Filed 05/05/20 Page 8 of 12
                                                                              8




 1               THE COURT:    Okay.

 2               MR. HINCKS:    There's a lot of emotion and, you know,

 3    there's emotion created by the circumstances, but of course the

 4    underlying cause, certainly from my client's standpoint, is the

 5    experience and the hurt that he's suffered that's the basis of

 6    the Complaint.

 7               THE COURT:    I can say this because I'm not going to be

 8    involved any further.

 9               MR. HINCKS:    Yeah.

10               THE COURT:    I can certainly appreciate the arrest and

11    all of that, but I'm sure you all have discussed in some ways

12    just continuing the case perpetuates it in some way too.

13               MR. HINCKS:    All been discussed.     In my mind, it's

14    been much more difficult for me since the conflict arose --

15               THE COURT:    Yes.

16               MR. HINCKS:    -- for, I think, reasons that are

17    apparent, but I have asked consistently throughout the past

18    weeks if Mr. Cass has had any change of heart and the answer

19    has been no.

20               THE COURT:    Okay.    And I'm pleased just as a human, as

21    opposed to a judge, it sounds also like Mr. Cass is taking

22    steps to address some of the emotions that arose as a result.

23               MR. HINCKS:    He is.   If I just could add, he is, your

24    Honor.   He's consulted at sort of the intake level.             He's

25    working through some insurance issues.         I think this is
     Case 1:17-cv-11441-PBS Document 209 Filed 05/05/20 Page 9 of 12
                                                                             9




 1    significant for me too because there are very few people who

 2    know about this, and understandably, so there's limited family

 3    involvement.    I know about it and one other mutually very close

 4    friend knows about it, so I feel like I've worn two hats here.

 5               THE COURT:    Yes.

 6               MR. HINCKS:    I'm wearing two hats and the hat that I

 7    want to wear is supporting my friend, if necessary, with our

 8    friends, figuring out, notwithstanding insurance, the most

 9    important thing is to get him counseling, at least the most

10    important thing for right now, the next step.          So that is

11    something that we've been working through.

12               THE COURT:    Alright.   Thank you.

13               So I think if there's nothing else, I'll ask defense

14    counsel to come back in, and then I'll take it under

15    advisement.    Obviously, any extensions, and I'll explain that

16    to defense counsel, will have to be taken up with Judge Saris.

17               MR. HINCKS:    Would your Honor be in -- I assume your

18    Honor will -- are you deciding the motion, making a

19    recommendation, would you also be able to make a

20    recommendation --

21               THE COURT:    In terms of --

22               MR. HINCKS:    -- in terms of timing and the like,

23    because I know that Mr. Cass told me even an hour ago that he

24    already elaborated a little bit on.        There are two things that

25    I think several firms are sort of waiting for.          One is the
     Case 1:17-cv-11441-PBS Document 209 Filed 05/05/20 Page 10 of 12
                                                                            10




 1     decision on this motion.

 2                THE COURT:    Yes.

 3                MR. HINCKS:    But the other is if the motion is

 4     allowed, will the current schedule be adhered to.          I understand

 5     that your Honor is not in a position to answer that, but if

 6     your Honor might be in a position to make a recommendation on

 7     that situation to Judge Saris.

 8                THE COURT:    Yeah.   I mean, I guess I'll have to think

 9     about my own conflict now that I know some of the settlement

10     numbers.   I'm not sure that's a barrier to me recommending an

11     extension of the deadlines.       I don't think it's -- when I

12     decide a motion for leave to withdraw with a corporation, and

13     obviously then a corporation can't appear pro se, so there's a

14     potential for a default, I typically do that as a report and

15     recommendation.    I don't think that needs to be the case here

16     because Mr. Cass could represent himself, so there's not a

17     default potential.      But that's technical stuff that I just have

18     to work through.     And then whether or not I can recommend.

19                I mean, it seems to me to make sense, if there's new

20     counsel, that there be an extension, but ultimately she'll have

21     to decide that.

22                MR. HINCKS:    Thank you, your Honor.

23                THE COURT:    Mr. York.

24                THE CLERK:    (Inaudible.)

25                THE COURT:    Yes.    So the sealed record is over and you
     Case 1:17-cv-11441-PBS Document 209 Filed 05/05/20 Page 11 of 12
                                                                        11




 1     can ask defense counsel to come in.

 2

 3               (End of audio.)

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 1:17-cv-11441-PBS Document 209 Filed 05/05/20 Page 12 of 12
                                                                   12




                        C E R T I F I C A T I O N



            I, Karen M. Aveyard, Approved Federal Court

  Transcriber, do hereby certify that the foregoing transcript,

  consisting of 11 pages, is a correct transcript prepared to the

  best of my skill, knowledge and ability from the official

  digital sound recording of the proceedings in the

  above-entitled matter.




  /s/ Karen M. Aveyard

  Karen M. Aveyard



  May 1, 2020

  Date
